Citation Nr: 0417155	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  96-06 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for dysthymia, claimed as 
secondary to a service-connected back disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and Raul Correa-Grau, M.D.


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
November 1983 and from April 1987 to July 1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in San Juan, the 
Commonwealth of Puerto Rico.  

By a decision dated in August 2003, the veteran was granted a 
total rating for compensation based on unemployability due to 
service-connected disabilities.  Thus, this issue is no 
longer in appellate status.


FINDINGS OF FACT

1.  Service connection has been established for L4/L5 
herniated nucleus pulposus, left L5-S1 radiculopathy, with 
lumbosacral strain and myositis, rated as 60 percent 
disabling, and for residuals of an injury to the left foot, 
rated as 10 percent disabling; the veteran is rated totally 
disabled due to unemployability resulting from the service-
connected disabilities.

2.  The veteran has a depressive disorder, diagnosed as 
dysthymia, which is due in part to his service-connected back 
disability.


CONCLUSION OF LAW

Dysthymia is due to a service-connected disability.  38 
U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.310(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's claim, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
regulations implementing the VCAA are at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  In view of the favorable 
action in this appeal, there is no need to consider whether 
the VCAA requirements were fully met.

Evidentiary Background.  A VA examination in March 1995 
resulted in a diagnosis of dysthymia.  The examiner stated 
that there was no evidence to relate the veteran's 
psychiatric disorder to a service-connected disability.

In August 1996, the veteran, his spouse, and a psychiatrist, 
Dr. R. Correa-Grau, offered testimony in support of the 
veteran's claim.  Dr. Correa-Grau indicated that the veteran 
had a depressive type syndrome that was closely linked to 
somatic elements, particularly his back pain which was 
continuous or almost continuous and prevented him from 
functioning even moderately.

VA examination in February 1997 resulted in a diagnosis of 
dysthymia.  The physicians opined that the veteran's 
neuropsychiatric condition was not secondary to his service-
connected back condition.

The record reflects that the veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA) for back disabilities and an affective disorder.

A VA examination in March 2000 resulted in a diagnosis of 
dysthymia.  VA examination in July 2001 resulted in diagnoses 
of dysthymia and antisocial personality features.  The 
examiner opined that:

As stated on the original 3/31/95 and on 
the 2/25/97 C&P psychiatric evaluations, 
we find that no evidence linking his 
neuropsychiatric condition, nor 
considered due to his service connected 
conditions; as stated on the original 
mental hygiene clinic notes.

The file contains extensive private, SSA, and VA psychiatric 
treatment records.  These include numerous psychiatric 
diagnoses, including dysthymia and major depression.  The 
file contains numerous letters and medical opinions from 
Rafael H. Miguez-Balseiro, M.D., who had treated the veteran 
since November 1998.  This physician noted that the veteran 
had a chronic emotional condition mainly secondary to a 
chronic lumbar disc condition and that he was receiving SSA 
benefits due to his physical and emotional state.  Dr. 
Miguez-Balseiro also noted that the veteran received 
psychiatric treatment for a depressive disorder and continued 
to be treated for back pain and physical limitations 
secondary to a chronic lumbar disc condition.  Dr. Miguez-
Balseiro stated that the veteran's physical condition was of 
sufficient intensity and magnitude to cause his emotional 
state and concluded that the veteran's dysthymic disorder had 
been directly caused by his physical condition that imposed 
on him chronic pain and physical limitations.

Legal Criteria.   Pertinent regulations provide that service 
connection will be granted if it is shown that a veteran has 
a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).

In addition, service connection may be established for 
disability that is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

Analysis.  The veteran was examined for disability evaluation 
purposes by VA on several occasions and dysthymia was 
diagnosed.  The VA examiners found no evidence linking his 
dysthymia to his service-connected conditions.  On the other 
hand medical opinions have been offered which support the 
veteran's claim.  These include the testimony and medical 
opinion offered by Dr. Correa-Grau at the August 1996 hearing 
in which he opined that the veteran had a depressive type 
syndrome that was closely linked to somatic elements, 
particularly the back pain which was continuous or almost 
continuous and prevented him from functioning even 
moderately.  It also includes Dr. Miguez-Balseiro's detailed 
medical records and opinion that the veteran's physical 
condition was of sufficient intensity and magnitude to cause 
his emotional state and that the veteran's dysthymic disorder 
had been directly caused by his physical condition that 
imposed on him chronic pain and physical limitations.

The benefit of the doubt doctrine requires resolution of an 
issue in favor of the claimant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of a matter.  
38 U.S.C.A. § 5107 (West 2002).  In this case, the Board 
finds that the evidence is at least in equipoise regarding 
the relationship between the veteran's service-connected back 
disability and his depressive disorder.  Therefore, service 
connection for dysthymia is warranted on a secondary basis in 
accordance with 38 C.F.R. § 3.310(a).


ORDER

Service connection is granted for dysthymia as secondary to 
the veteran's service-connected back disability.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



